—Judgment unanimously affirmed. Memorandum: Defendant contends that his conviction of burglary in the third degree is against the weight of the evidence because the People failed to establish that he knowingly entered the gas station unlawfully or that he entered with the contemporaneous intent to commit a crime therein (see, People v Graves, 76 NY2d 16; People v Gaines, 74 NY2d 358, 362). We disagree. The jury, faced with conflicting testimony, resolved the issue of credibility and rejected defendant’s claim (see, People v Christian [appeal No. 1], 139 AD2d 896, lv denied 71 NY2d 1024). Upon weighing the relative probative force of the conflicting testimony, we conclude that the verdict is not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). The sentence imposed is neither unduly harsh nor severe (see, CPL 470.15 [6] [b]). (Appeal from Judgment of Monroe County Court, Marks, J. — Burglary, 3rd Degree.) Present — Green, J. P., Fallon, Callahan, Do-err and Davis, JJ.